NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10128

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00264-GMN

  v.
                                                 MEMORANDUM*
MAURO ORDAZ-MORENO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Mauro Ordaz-Moreno appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

attempted reentry of a deported alien, in violation of 8 U.S.C. § 1326; and fraud



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and misuse of visas, permits, and other documents, in violation of 18 U.S.C. §

1546(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ordaz-Moreno contends that his sentence is substantively unreasonable in

light of the staleness of his prior conviction and his cultural assimilation. The

district court did not abuse its discretion in imposing Ordaz-Moreno’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The 30-month sentence at the

bottom of the Guidelines range is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including Ordaz-

Moreno’s criminal history and the need to promote respect for the law. See Gall,
552 U.S. at 51; see also United States v. Burgos-Ortega, 2015 WL 468186, at *8

(9th Cir. Feb. 5, 2015) (noting that the defendant’s staleness argument “was taken

into account under the post-Amezcua-Vasquez Guidelines amendment reducing the

increase for a prior felony not scored from 16 to 12”).

      AFFIRMED.




                                           2                                    14-10128